DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 05/05/2021, has been entered. Claims 1, 28, and 29 are amended, claim 27 is cancelled, and claims 30-32 are newly added. Accordingly, claims 1-8 and 28-32 are pending and considered in this Office Action.
Applicant’s cancellation of claim 27 has obviated the previous rejection under 112a.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (U.S. 2012/0329930; Of Record) as evidenced by Carey’s “Organic Chemistry” Seventh Edition Chapter 17.10 “Reaction with Primary Amines: Imines” NPL (Attached).
Regarding claim 29, Stark teaches an effective hydrogen sulfide scavenger producing little corrosion that is prepared by reacting glyoxal with a polyamine (Abstract and Paragraph 0014) and mixed with asphalt (Paragraph 0021 “the hydrocarbon being treated with a hydrogen sulfide scavenger is asphalt”). Specifically, Stark teaches at Example 1 a hydrogen sulfide scavenger produced from the reaction of glyoxal (an aldehyde) and DETA (an aliphatic primary polyamine) at a molar ratio of 1:1 (which is an equivalent ratio of 1:2) that is combined with condensate. To be clear, persons of ordinary skill would understand Stark’s use of ‘condensate’ as the hydrocarbon(s) disclosed at 0020 and/or 0021 (i.e. ‘asphalt’). 
As such, Example 1 discloses mixing an imine reaction product (meeting claimed ‘additive’) with hydrocarbon condensate (meeting claimed ‘asphalt composition’) which anticipates claim 29.
It necessarily follows that the reaction product at 1:1 molar ratio of glyoxal and DETA would produce an amine aldehyde condensate that comprises an organic imine (as evidenced by Carey’s Organic Chemistry “Reaction with Primary Amines: Imines). 
To explain, the person of ordinary skill in the art would understand that the reaction of an aldehyde with an aliphatic primary polyamine would proceed as a two stage process beginning with nucleophilic addition of the amine to the carbonyl group to give a carbinolamine and then go through dehydration to yield an imine containing product (see Carey attachment). Moreover, Stark explains at Paragraph 0016 that it was believed that “at least some of the glyoxal and polyamines react to form crosslinked copolymers having imine and di-imine moieties”.
The understandings of the person skilled in the art before the effective filing date of the claimed invention as well as the express teachings of Stark at Example 1 and Paragraph 0016 establish a reasonable presumption that the hydrogen sulfide scavenger reaction product of glyoxal and DETA would be an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In summary, and with regard to the presence of an imine as claimed, the above findings of fact are considered to be sufficient to establish that Stark’s reaction product in Example 1 contains an imine and so the burden is shifted to Applicant to prove that Stark’s reaction product at Example 1 is not an imine.
	Regarding claim 32, Stark anticipates the invention as applied to claim 29 above and further anticipates that the hydrogen scavenger reaction product is an imine (i.e. consists of an imine). 
Nevertheless, Stark describes at Paragraph 0019 that “the hydrogen sulfide scavenger system may consist essentially of only the glyoxal and polyamine reaction product”. 
As explained in the rejection of claim 29 above, the text of Paragraph 0016 of Stark as well as the evidence of Carey establishes a sound basis to presume that the reaction product of Example 1 is (i.e. consists of) an imine and the burden is shifted to Applicant to demonstrate that it is not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mouazen et al (WO 2015/071154; using U.S. 2016/0289450 as translation; Of Record) in view of Stark et al. (U.S. 2012/0329930) as further evidenced by Carey’s “Organic Chemistry” Seventh Edition Chapter 17.10 “Reaction with Primary Amines: Imines” NPL.
Regarding claim 1, Mouazen teaches bituminous (also recognized as ‘asphalt’) compositions including performance additives and a hydrogen sulfide scavenger (Abstract). Mouazen teaches mixing the additives and asphalt (Paragraphs 0001 and 0002) and wherein the hydrogen sulfide scavenger is an organic or inorganic copper salt (Paragraph 0024; reading on the claimed “copper-based complex”) advantageously chosen from the group consisting of copper oxides, hydroxides, hydrates, carbonates, hydroxyl carbonates, carboxylates, nitrates, and phosphates, and mixtures thereof (Paragraphs 0025 and 0026; meeting claimed “copper carbonate”).
It is well known in the art that hydrogen sulfide emissions are deleterious as recognized at Paragraph 0012 of Mouazen.
Mouazen fails to teach that the additive further comprises an amine aldehyde condensate.
Stark teaches a condensate formed from the reaction of glyoxal and a compound having at least two primary or secondary amine groups which is an effective hydrogen sulfide scavenger (Abstract). Specifically, Stark teaches at Paragraph 0016 that it is believed that the reaction of the glyoxal and polyamines react to from crosslinked copolymers having imine and di-imine moieties which interact with hydrogen sulfide to produce the scavenging effect. Stark’s condensate (also described in Example 1), formed from glyoxal and polyamines, having imine and di-imine moieties meets the claimed ‘additive’ comprising ‘an amine aldehyde condensate’. 
To be clear, it would be understood by one of ordinary skill in the art before the effective filing date of the claimed invention that an imine or a di-imine is an amine aldehyde condensate because glyoxal is the smallest dialdehyde. As such, the reaction product of glyoxal (note: which contains two aldehyde functional groups) with a polyamine meets ‘amine aldehyde condensate’ and would comprise an organic imine.
It necessarily follows that the reaction product at 1:1 molar ratio of glyoxal and DETA would produce an amine aldehyde condensate that comprises an organic imine (as evidenced by Carey’s Organic Chemistry “Reaction with Primary Amines: Imines). 
To explain, the person of ordinary skill in the art would understand that the reaction of an aldehyde with an aliphatic primary polyamine would proceed as a two stage process beginning with nucleophilic addition of the amine to the carbonyl group to give a carbinolamine and then go through dehydration to yield an imine containing product (see Carey attachment). Again, the finding of fact is reiterated: Stark explains at Paragraph 0016 that it was believed that “at least some of the glyoxal and polyamines react to form crosslinked copolymers having imine and di-imine moieties”.
The understandings of the person skilled in the art before the effective filing date of the claimed invention as well as the express teachings of Stark at Example 1 and Paragraph 0016 establish a reasonable presumption that the hydrogen sulfide scavenger reaction product of glyoxal and DETA would be an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In summary, with regard to the presence of an imine as claimed, the above findings of fact are considered to be sufficient to establish that Stark’s reaction product in Example 1 contains an imine and so the burden is shifted to Applicant to prove that Stark’s reaction product at Example 1 is not an imine.
Moving on, Stark further teaches at Paragraph 0020 that the scavenger is useful in treating hydrocarbons where, in Paragraph 0021, Stark states “the hydrocarbon being treated with a hydrogen sulfide scavenger is asphalt”.
It has been held that ‘it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. the idea of combining them flows logically from their having been individually taught in the prior art’. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Specifically, the person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate that Mouazen and Stark are both directed to effective additive compositions to scavenge hydrogen sulfide emissions and would find it obvious to combine the copper carbonate additive of Mouazen and the imine-containing condensate of Stark in an asphalt composition so as to achieve improved hydrogen scavenging to meet the known problem in the art of hydrogen sulfide emissions.
Regarding claim 2, Mouazen and Stark teach the method as applied to claim 1 above and Mouazen further teaches the inclusion of bitumen (Paragraphs 0002 “asphalt” and 0023) and an acidic adjuvant chosen from phosphoric acids, polyphosphoric acids, and their mixtures (Paragraph 0024).
Regarding claim 3, Mouazen and Stark teach the method as applied to claim 2 above and Mouazen further teaches the reduction of hydrogen sulfide emissions (Abstract and Paragraphs 0012 and 0015). It is taken that the hydrogen sulfide emissions are latent hydrogen sulfide in view of Paragraph 0015 which describes the H2S emissions as occurring during preparation and/or use of the bituminous compositions (see also Table 3 where the H2S levels were greater than 100 ppm which exceeded the detection limit of the sensor).
Regarding claim 4, Mouazen and Stark teach the method as applied to claim 2 above and Mouazen further teaches that the acidic adjuvant is chosen from phosphoric acids, polyphosphoric acids, and their mixtures (Paragraph 0024).
Regarding claim 5, Mouazen and Stark teach the method as applied to claim 2 above and Mouazen further teaches that the acidic adjuvant is chosen from phosphoric acids, polyphosphoric acids, and mixtures thereof (Paragraph 0024). These acids are inorganic acids. Mouazen also describes inorganic acids at Paragraphs 0010 and 0011.
Regarding claim 6, Mouazen and Stark teach the method as applied to claim 5 above and Mouazen further teaches that the acidic adjuvant is chosen from phosphoric acids, polyphosphoric acids, and their mixtures (Paragraph 0024).
Regarding claim 28, Mouazen teaches bituminous (also recognized as ‘asphalt’) compositions including performance additives and a hydrogen sulfide scavenger (Abstract). Mouazen teaches mixing the additives and asphalt (Paragraphs 0001 and 0002) and wherein the hydrogen sulfide scavenger is an organic or inorganic copper salt (Paragraph 0024) advantageously chosen from the group consisting of copper oxides, hydroxides, hydrates, carbonates, hydroxyl carbonates, carboxylates, nitrates, and phosphates, and mixtures thereof (Paragraphs 0025 and 0026; meeting claimed “copper carbonate”). 
Mouazen teaches that the H2S scavenger is treated with an acidic adjuvant (Paragraphs 00029-0030) and can be provided as a ‘package of additives’ (0047; ‘package of additives is understood to mean a composition comprising at least two additives.) Paragraph 0047 further describes that ‘[t]he package of additives can comprise additives alone or dispersed/dissolved in an inert solvent, in particular of mineral oil type, according to processes well known in the field of additives’). The person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate isoparaffinic solvent (which is necessarily organic) to be a suitable mineral oil type solvent.
As such, the person of ordinary skill in the art would readily obtain from Mouazen a hydrogen scavenging additive containing copper oxide and copper carbonate that has been combined with an acidic adjuvant (meeting organic acid) and then placed into a package of additives through combination with a mineral oil which would readily be selected to be an organic isoparaffinic solvent.
With regard to the claimed feature requiring the additive to maintain greater than 90% of its scavenging efficacy at a 10:1 dose rate and a temperature of 300F or greater, it is respectfully noted that this language appears to be functional language directed to what the additive is capable of rather than a further feature describing what the additive is. 
In view of the teachings of Mouazen, it would be reasonably expected by a person of ordinary skill in the art that the package of additives taught by Mouazen would be capable of the same function/result if selected at a 10:1 dose rate and then subject to a temperature of 300F or greater absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	However, in the interest of the clarity of the record and advancing prosecution, the dose rate would be met by Mouazen as follows:
Mouazen further teaches that the hydrogen sulfide scavenger is included in an amount between 0.05 and 5 wt% (Paragraph 0032; equivalent to 500 ppm to 50,000 ppm). Specifically, wt% is based on parts per hundred, the wt% range of Mouazen can be converted to units of ppm (parts per million). To be clear, (0.05 x 1,000,000)/100 = 500 ppm and (5 x 1,000,000)/100 = 50,000 ppm. 
Mouazen further provides examples of the hydrogen sulfide suppression in Table 3 such that there is more than 100 ppm of H2S present in the samples.
As such, the ratio of hydrogen sulfide concentration before scavenging to the concentration of the additive is determinable by taking the > 100 ppm disclosure and dividing by the upper limit of the additive (50,000 ppm) such that the calculated ratio of (H2S before scavenging/concentration of additive) is (greater than 100)/50,000 = 0.002/1. Therefore, the claimed range of “at a 10:1” dose rate lies within the range of greater than 0.002:1 (equivalently noted as 0.002/1). 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, it has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, it would be obvious to the ordinarily skilled artisan to optimize the ratio between the hydrogen sulfide before scavenging to the concentration of additive to achieve the result-effective variable of reduced hydrogen sulfide emissions. To be clear, it is well known in the art that hydrogen sulfide emissions are deleterious as is additionally recognized at Paragraph 0012 of Mouazen.
Mouazen fails to teach the addition (i.e. mixing) of an amine aldehyde condensate with the asphalt composition, where the amine aldehyde condensate comprises an organic imine.
Stark teaches a condensate formed from the reaction of glyoxal and a compound having at least two primary or secondary amine groups which is an effective hydrogen sulfide scavenger (Abstract). Specifically, Stark teaches at Paragraph 0016 that it is believed that the reaction of the glyoxal and polyamines react to from crosslinked copolymers having imine and di-imine moieties which interact with hydrogen sulfide to produce the scavenging effect. Stark’s condensate (also described in Example 1), formed from glyoxal and polyamines, having imine and di-imine moieties meets the claimed ‘additive’ comprising ‘an amine aldehyde condensate’. 
To be clear, it would be understood by one of ordinary skill in the art before the effective filing date of the claimed invention that an imine or a di-imine is an amine aldehyde condensate because glyoxal is the smallest dialdehyde. As such, the reaction product of glyoxal (note: which contains two aldehyde functional groups) with a polyamine meets ‘amine aldehyde condensate’ and would comprise an organic imine.
It necessarily follows that the reaction product at 1:1 molar ratio of glyoxal and DETA would produce an amine aldehyde condensate that comprises an organic imine (as evidenced by Carey’s Organic Chemistry “Reaction with Primary Amines: Imines). 
To explain, the person of ordinary skill in the art would understand that the reaction of an aldehyde with an aliphatic primary polyamine would proceed as a two stage process beginning with nucleophilic addition of the amine to the carbonyl group to give a carbinolamine and then go through dehydration to yield an imine containing product (see Carey attachment). Again, the finding of fact is reiterated: Stark explains at Paragraph 0016 that it was believed that “at least some of the glyoxal and polyamines react to form crosslinked copolymers having imine and di-imine moieties”.
The understandings of the person skilled in the art before the effective filing date of the claimed invention as well as the express teachings of Stark at Example 1 and Paragraph 0016 establish a reasonable presumption that the hydrogen sulfide scavenger reaction product of glyoxal and DETA would be an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In summary, with regard to the presence of an imine as claimed, the above findings of fact are considered to be sufficient to establish that Stark’s reaction product in Example 1 contains an imine and so the burden is shifted to Applicant to prove that Stark’s reaction product at Example 1 is not an imine.
Moving on, Stark further teaches at Paragraph 0020 that the scavenger is useful in treating hydrocarbons where, in Paragraph 0021, Stark states “the hydrocarbon being treated with a hydrogen sulfide scavenger is asphalt”.
It has been held that ‘it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. the idea of combining them flows logically from their having been individually taught in the prior art’. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Specifically, the person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate that Mouazen and Stark are both directed to effective additive compositions to scavenge hydrogen sulfide emissions and would find it obvious to combine the copper carbonate additive of Mouazen and the imine-containing condensate of Stark in an asphalt composition so as to achieve improved hydrogen scavenging to meet the known problem in the art of hydrogen sulfide emissions.
	Regarding claims 30 and 31, Mouazen and Stark as evidenced by Carey teach the invention as applied to claims 1 and 28 above but Stark does not expressly state that the hydrogen scavenger reaction product is an imine (i.e. consists of an imine). However, there is sufficient basis in view of the facts of Stark (see findings of facts articulated in the rejections of claims 1 and 29 above) to presume that Stark’s amine aldehyde condensate consists of an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Moreover, the USPTO does not possess the capabilities to manufacture the products of the prior art and make physical comparisons therewith In re Brown 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Notably, Stark describes at Paragraph 0019 that “the hydrogen sulfide scavenger system may consist essentially of only the glyoxal and polyamine reaction product”. 
As explained in the rejection of claims 1 and 28 above, the text of Paragraphs 0016 and 0019 of Stark, as well as the evidence of Carey, establishes a sound basis to presume that the reaction product of Example 1 is (i.e. consists of) an imine and the burden is shifted to Applicant to demonstrate that it is not.
In the alternative, it would be obvious to select the amine aldehyde condensate to consist of an organic imine because it is well established that imines are effective hydrogen sulfide scavengers. As such, it would be a routine and obvious expedient to select that the amine aldehyde condensate be nearly, if not fully, 100% of an organic imine so as to achieve maximized hydrogen scavenging from the asphalt.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mouazen and Stark as evidenced by Carey as applied to claim 2 above, and further in view of Maldonado (U.S. 7,713,345; Of Record).
Regarding claim 7, Mouazen and Stark teach the method as applied to claim 1 above but fail to teach that the asphalt modifying acid is a salt or organic ester of an inorganic acid.
Maldonado teaches the inclusion of polyphosphate modifiers, including polyphosphoric acid (Col 7 lines 45-50) to warm mix asphalt to allow for advantageous decrease in mixing and compaction temperatures (Col. 5 lines 52-57). Specifically, Maldonado teaches the inclusion of a hydrated phosphate (Col. 7 lines 45-50).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the teachings of Mouazen and Stark with the teachings of Maldonado so as to achieve an advantageous decrease in mixing and compaction temperatures.
Regarding claim 8, Mouazen, Stark, and Maldonado teach the method as applied to claim 7 above and Maldonado further teaches the inclusion of disodium phosphate or trisodium phosphate (Col. 7 lines 45-50) which meets the broadest reasonable interpretation of the claimed ‘sodium phosphate’.
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “it is clear to one of ordinary skill in the art that Stark is not sure exactly what the reaction products of glyoxal and a polyamine are. See the first sentence of paragraph [0011]… This sentence recites an unknown “system of components” (Page 3 of Remarks filed 05/05/21), Examiner respectfully notes that this argument appears to be premised upon a misreading of Paragraphs 0016 and 0011. The cited sentence does not recite “an unknown ‘system of components’”. To the contrary, it says “…a system of components including the reaction product of glyoxal and a polyamine”. Further, Stark describes at Paragraph 0019 that “the hydrogen sulfide scavenger system may consist essentially of only the glyoxal and polyamine reaction product”.
Persons of skill, notably inclusive of chemists, would understand that the reaction product of glyoxal and a polyamine, such as DETA as explained in Stark’s Example 1, would necessarily produce an imine. The Examiner cannot comment as to why Stark’s application was drafted with the language “[w]hile not wishing to be bound under any theory, it is believed…”; however, it is well established that the reaction product of glyoxal (an aldehyde) with an amine would produce an imine. Please see the evidentiary reference to Carey which expressly depicts the reaction scheme. Additionally, please see the pertinent prior art cited below (Glyoxal I and U.S. 5,169,411 with excerpted texts).
As to Applicant’s comments at the top of Page 4 of the Remarks that “the Examiner incorrectly assumes that an imine is the only product that results from the reaction of glyoxal and an imine”. Examiner disagrees and refers Applicant to the facts of the applied references and pertinent prior art. Further, Examiner notes that the independent claims utilize the open-ended language ‘comprises’ (i.e. ‘the amine aldehyde condensate comprises an organic imine’) which is not consonant with Applicant’s arguments as made above.
With regard to Applicant’s arguments regarding Roof, Examiner notes that this reference was not cited by the Examiner or otherwise relied upon in any Office Action and does not appear relevant to the facts of the instant application as an aminocarbinol in final product form is used to treat sour petroleum and coal liquefaction hydrocarbons (Roof). Nevertheless, Applicant is again referred to the Carey NPL which explains the reaction pathway which includes the intermediate aminocarbinols, also known as, carbinolamines and/or hemiaminals. To be clear, carbinolamine is an intermediate in the reaction of glyoxal (a particular aldehyde) with an aliphatic primary amine as demonstrated by Carey. 
In response to Applicant’s provision of, and comments regarding, the Glyoxal Derivatives II. Reaction of Glyoxal with Aromatic Primary Amines NPL (Page 4 of the Remarks), Examiner notes that this reference is not relevant, and therefore not persuasive, because DETA (from Stark) is not an aromatic amine. To be clear, the document provided by Applicant is only directed to aromatic primary amines. 
In summary, if Applicant insists that Stark does not contain an imine, evidence to this effect is due because the burden has been shifted to Applicant to prove that Stark’s reaction product is not an imine and/or does not contain any imine moieties. Please refer to the rejections of the independent claims above which explain the findings of fact from the Stark reference as well as the cited case law (In re Best, In re Spada, and In re Brown).
With regard to Applicant’s maintained arguments (see bottom of Page 5 to top of Page 6 of Remarks), Examiner maintains the responses previously made to those arguments and remains unpersuaded. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Glyoxal Derivatives – I: Conjugated Aliphatic Diimines from Glyoxal and Aliphatic Primary Amines NPL (attached) “Glyoxal reacts with primary aliphatic amines…to give conjugated diimines whose conformations are shown to be E—E” and Weers U.S. 5,169,411 Col. 5 lines 9-30, particularly lines 14-18 “the primary amine and the aldehyde are preferably combined in a primary amine group to aldehyde group mole ratio of about 1:1 (i.e. the stoichiometric amount for the formation of imine with substantially no side products)”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738